CHAPA, Justice,
concurring.
I concur with Chief Justice Cadena. The minority opinion fails to heed the Texas Supreme Court in Seay v. Valderas, 643 S.W.2d 395 (Tex.1982). In Seay, supra, the Texas Supreme Court stated:
Notwithstanding the propriety of the transfer order entered August 24, 1982, Judge Valderas had no authority to exercise control over the suit effecting the parent-child relationship on November 15, 1982.
Once the court has transferred a case, it loses jurisdiction of the child.
Although a transfer order is an interlocutory order, it is final as to the transferring judge once the judge loses plenary power over the order. See TEX.R. CIV.P. 329(d).
It seems clear that the Texas Supreme Court considered the date the transfer order was signed by the trial judge more significant as to the loss of jurisdiction than either the propriety of the order or the ministerial actions or inactions of the clerk.